Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/02/2020.
Claims 1-17 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (Pub. No. 20060238203 A1).

Regarding claims 1 and 10, Kelley discloses:
A battery management system for a battery (see Fig. 1, see par [0001], systems and methods for accurately determining the state of charge and relative age of lithium sulfur batteries....) comprising 
at least one lithium sulphur battery cell (see Fig. 1, see par [0001], systems and methods for accurately determining the state of charge and relative age of lithium sulfur batteries....), 
the battery management system comprising: 
a charging module operable to charge a lithium sulphur battery cell of the battery by delivering a pulsed charging current to the battery cell and to vary the duty cycle of the pulsed charging current so as to reduce the duty cycle of the pulsed charging current during charging of the battery cell (see par [0021-0027], 100% SOC may then be measured by applying a double pulse on the battery ...., , the applied pulse may be on the order of 0.1-1.0 seconds .....see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced..... [wherein reduce charging current is reduce the duty cycle of the pulsed]).

Regarding claims 2 and 11, Kelley discloses:
wherein the charging module is arranged to reduce the duty cycle of the pulsed charging current in response to increases in the state of charge of the battery cell (see par [0020], the battery may be considered to be fully charged and at 100% SOC when the input current has decreased...., par [0021-0030], 100% SOC may then be measured by applying a double pulse on the battery ...., , the applied pulse may be on the order of 0.1-1.0 seconds .....see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced..... [wherein reduce charging current is reduce the duty cycle of the pulsed]).

Regarding claims 3 and 12, Kelley discloses:
wherein the charging module is arranged to charge the battery cell with a charging current having a duty cycle of substantially 100% when the state of charge of the battery cell is less than a threshold state of charge (see par [0020], the battery may be considered to be fully charged and at 100% SOC when the input current has decreased...., par [0021-0030], 100% SOC may then be measured by applying a double pulse on the battery ...., , the applied pulse may be on the order of 0.1-1.0 seconds .....see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced.....).

Regarding claims 4 and 13, Kelley discloses:
wherein the charging module is arranged to charge the battery cell with a pulsed charging current having a duty cycle of less than 100% when the state of charge of the battery cell is greater than the threshold state of charge (see par [0020], the battery may be considered to be fully charged and at 100% SOC when the input current has decreased...., par [0021-0030], 100% SOC may then be measured by applying a double pulse on the battery ...., , the applied pulse may be on the order of 0.1-1.0 seconds .....see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced.....).

Regarding claims 5 and 14, Kelley discloses:
wherein the charging module is arranged to vary the duty cycle of the pulsed charging current such that an average voltage across the battery cell does not exceed a threshold voltage (see par [0020], the battery 10 may be charged with a varying current...., [0027], various states of charge).

Regarding claims 6 and 15, Kelley discloses:
wherein the charging module is arranged to vary the duty cycle of the pulsed charging current such that an average voltage across the battery cell is maintained substantially at a target voltage (see par [0009], predetermined maximum voltage...., see par [0020], the battery 10 may be charged with a varying current....,  see par [0020], the battery may be considered to be fully charged and at 100% SOC when the input current has decreased...., par [0021-0030], 100% SOC may then be measured by applying a double pulse on the battery ...., , the applied pulse may be on the order of 0.1-1.0 seconds .....see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced.....).

Regarding claims 7 and 16, Kelley discloses:
wherein the target voltage is the same as or less than the threshold voltage (see par [0009], predetermined maximum voltage...., see par [0020], the battery 10 may be charged with a varying current....,  see par [0020], the battery may be considered to be fully charged and at 100% SOC when the input current has decreased...., par [0021-0030], 100% SOC may then be measured by applying a double pulse on the battery ...., , the applied pulse may be on the order of 0.1-1.0 seconds .....see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced.....).

Regarding claims 8 and 17, Kelley discloses:
wherein the charging module is configured to deliver a pulsed charging current to the battery cell such that the charging current delivered during a charging pulse does not fall below a threshold charging current (see par [0034], when Vmax is reached charging is ... and the charging current is thereby reduced. When the input current has decreased to a certain minimum threshold point.....).

Regarding claims 9...., Kelley discloses:
A battery comprising at least one lithium sulphur battery cell and a battery management system according to claim 1 (see Fig. 1, see par [0001], systems and methods for accurately determining the state of charge and relative age of lithium sulfur batteries....).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851